DETAILED ACTION
                                                           Priority
1.     Receipt is acknowledged of papers submitted under 35 U.S.C. 119 (a) — (d), which papers have been placed of record in the file. Oath/Declaration
Oath/Declaration
2.	Oath and declaration filed on 9/8/2021 is accepted.

Information Disclosure Statement
3.	The prior art documents submitted by application in the Information Disclosure Statement filed on 9/8/2021 and 9/8/2021 and 9/8/2021 have all been considered and made of record (note the attached copy of form PTO – 1449).
Specification
4.    The abstract of the disclosure is objected to because “Abstract” should be less than 150 words.  Correction is required.  See MPEP § 608.01(b).

Double Patenting
5.   The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1,2,8,9,10,11, and 13 are rejected on the ground of nonstatutory obviousness -type double patenting as being unpatentable over claims 1,2,10,11,12,13, and 15 respectively U.S.Patent No. 11,141,058 B2.
Although the conflicting claims are not identical they are not patentable distinct from each other because the instant claims are anticipated by the patented claims.
The claims of the instant application correspond to the patented claim as follows:
Instant application 17/469,791
 Regarding claim 1, A dynamic visual acuity measuring device comprising: a projector projecting an index image pattern; a reflecting mirror reflecting light from the projector and including a displaceable reflecting surface; a screen receiving light from the reflecting mirror and displaying the index image pattern; a movable casing holding and maintaining relative positions of the projector and the reflecting mirror; a fixed casing supporting the movable casing; and a rotating shaft linking the movable casing rotatably to the fixed casing, wherein the screen is a semicircular shape about the axis of the rotating shaft.  
Regarding claim 2, The dynamic visual acuity measuring device according to claim 1, comprising: an input device for receiving input from a subject visually recognizing the index image pattern displayed on the screen; and a control device storing correct answer information associated with the type of the index image pattern.  
Regarding claim 3, The dynamic visual acuity measuring device according to claim 2 wherein an input portion and an input device casing capable of performing relative rotation constitute the input device; and wherein the input portion can rotate in conjunction with the rotating shaft.  
Regarding claim 4, The dynamic visual acuity measuring device according to claim 3, comprising: a display device including the movable casing, the fixed casing, and the rotating shaft; and a control device controlling the input device and the display device, wherein an independent casing separate from the control device and the display device constitutes the input device.  
Regarding claim 5, The dynamic visual acuity measuring device according to claim 2, wherein the input device is configured to be capable of changing a correspondence relationship between input operation for the input performed by a subject and a signal output as a result of the input.  
Regarding claim 6, The dynamic visual acuity measuring device according to claim 5, wherein the input device is configured to be capable of changing a correspondence relationship between input operation for the input performed by a subject and a signal output as a result of the input based on a rotation angle of the fixed casing with respect to the movable casing.  
Regarding claim 7, The dynamic visual acuity measuring device according to claim 1, wherein the rotating shaft is horizontal to a surface on which the fixed casing is installed.  
Regarding claim 8, The dynamic visual acuity measuring device according to claim 1, wherein the index image pattern is a Landolt ring.  
Regarding claim 9, A dynamic visual acuity measuring method for reflecting light from a projector projecting an index image pattern by using a displaceable reflecting surface, projecting light from the reflecting surface onto a screen, moving the index image pattern on a screen as the reflecting surface is displaced, and presenting the index image pattern to a subject, wherein a direction of movement of the index image pattern viewed from the subject is changed by relative position of the projector and the reflecting surface being maintained and the projector and the reflecting surface being rotated about an axis of rotation and the screen is a semicircular shape about the axis of rotation.  
Regarding claim 10, The dynamic visual acuity measuring method according to claim 9, wherein the axis of rotation is substantially the same as a gaze direction of the subject.  
Regarding claim 11, The dynamic visual acuity measuring method according to claim 9, wherein the index image pattern has a pattern direction visually recognizable at least when the index image pattern is stationary.  
Regarding claim 12,The dynamic visual acuity measuring method according to claim 11, wherein the input device includes a fixed casing and rotatable input portion with respect to the casing, and prior to receiving input by a subject who visually recognizes the direction of the index image pattern displayed on the screen using the input device, the input portion rotates in conjunction with the rotation axis.  
Regarding claim 13, A dynamic visual acuity measuring device comprising: a projector projecting an index image pattern; a reflecting mirror reflecting light from the projector; a screen receiving light from the reflecting mirror and displaying the index image pattern; a movable casing holding and maintaining relative positions of the projector and the reflecting mirror; a fixed casing supporting the movable casing; and a rotating shaft linking the movable casing rotatably to the fixed casing, wherein the screen is a semicircular shape about the axis of the rotating shaft, wherein the index image pattern displayed on the screen is moved in one direction by the reflecting mirror being displaced, and wherein a direction of movement of the index image pattern is changed in a coordinate system fixed to the fixed casing by the rotating shaft being rotated. 
U.S.Patent No. 11,141,058 B2 
 Regarding claim 1, A dynamic visual acuity measuring device comprising: a projector projecting an index image pattern; a reflecting mirror reflecting light from the projector and including a displaceable reflecting surface; a screen receiving light from the reflecting mirror and displaying the index image pattern; a movable casing holding and maintaining relative positions of the projector, the reflecting mirror, and the screen; a fixed casing supporting the movable casing; and a rotating shaft linking the movable casing rotatably to the fixed casing.  
Regarding claim 2, The dynamic visual acuity measuring device according to claim 1, comprising: an input device for receiving input from a subject visually recognizing the index image pattern displayed on the screen; and  a control device storing correct answer information associated with the type of the index image pattern.  
Regarding claim 10,. The dynamic visual acuity measuring device according to claim 1, wherein the index image pattern is a Landolt ring.  
Regarding claim 11,. A dynamic visual acuity measuring method for reflecting light from a projector projecting an index image pattern by using a displaceable reflecting surface, projecting light from the reflecting surface onto a screen, moving the index image pattern on a screen as the reflecting surface is displaced, and presenting the index image pattern to a subject, wherein a direction of movement of the index image pattern viewed from the subject is changed by relative positions of the projector, the reflecting surface, and the screen being maintained and the projector, the reflecting surface, and the screen being rotated about an axis of rotation.  
Regarding claim 12, The dynamic visual acuity measuring method according to claim 11, wherein the axis of rotation is substantially the same as a gaze direction of the subject.  
Regarding claim 13, The dynamic visual acuity measuring method according to claim 11, wherein the index image pattern has a pattern direction visually recognizable at least when the index image pattern is stationary.  
Regarding claim 15, A dynamic visual acuity measuring device comprising: a projector projecting an index image pattern; a reflecting mirror reflecting light from the projector;   a screen receiving light from the reflecting mirror and displaying the index image pattern; a movable casing holding and maintaining relative positions of the projector, the reflecting mirror, and the screen; a fixed casing supporting the movable casing; and a rotating shaft linking the movable casing rotatably to the fixed casing, wherein the index image pattern displayed on the screen is moved in one direction by the reflecting mirror being displaced, and a direction of movement of the index image pattern is changed in a coordinate system fixed to the fixed casing by the rotating shaft being rotated.  
Claim Rejections - 35 USC § 103
6.   In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1,2, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Ishigaki et al (6,062,692) in view of Yamada et al (2004/0021835 A1).
 Regarding claim 1, Ishigaki et al  discloses (refer to figures 1-3) a dynamic visual acuity measuring device comprising: a projector (4)  projecting an index image pattern; a reflecting mirror (10) reflecting light from the projector and including a displaceable reflecting surface; a screen (8) receiving light from the reflecting mirror and displaying the index image pattern; and maintaining relative positions of the projector, the reflecting mirror (10) , and the screen (8) ;  and a rotating shaft (5c,5d and 5e) (figure 3) linking the movable casing rotatably to the fixed casing (column 2, lines 5-35).  
Ishigaki et al discloses all of the claimed limitations except a movable casing and a fixed casing.
Yamada et al discloses a movable casing and a fixed casing (i.e., projector 1 having fixed casing and movable casing (paragraph 0006) (paragraph 0039).
It would have been obvious to one of ordinary skill in the art at the time of invention was made to provide  teaching a movable casing and a fixed casing  in to the Ishigaki et al  visual acuity measuring device for the purpose of  beter  position adjust  image display and optimizing the projection dispersion of the aspect ratio of the imaged as taught by Yamada (paragraph 0011).
Regarding claim 2, Ishigaki et al discloses comprising: an input device for receiving input from a subject visually recognizing the index image pattern displayed   on the screen (8); and a control device storing correct answer information associated with the type of the index image pattern. 
Regarding claim 8, Ishigaki et al discloses wherein the index image pattern is a Landolt ring (column 2, line 67).  
9. A dynamic visual acuity measuring method for reflecting light from a projector projecting an index image pattern by using a displaceable reflecting surface, projecting light from the reflecting surface onto a screen, moving the index image pattern on a screen as the reflecting surface is displaced, and presenting the index image pattern to a subject, wherein a direction of movement of the index image pattern viewed from the subject is changed by relative position of the projector and the reflecting surface being maintained and the projector and the reflecting surface being rotated about an axis of rotation and the screen is a semicircular shape about the axis of rotation.  
10. The dynamic visual acuity measuring method according to claim 9, wherein the axis of rotation is substantially the same as a gaze direction of the subject.  
11. The dynamic visual acuity measuring method according to claim 9, wherein the index image pattern has a pattern direction visually recognizable at least when the index image pattern is stationary.  
Regarding claim 13, A dynamic visual acuity measuring device comprising: a projector projecting an index image pattern; a reflecting mirror reflecting light from the projector; a screen receiving light from the reflecting mirror and displaying the index image pattern; a movable casing holding and maintaining relative positions of the projector and the reflecting mirror; a fixed casing supporting the movable casing; and a rotating shaft linking the movable casing rotatably to the fixed casing, wherein the screen is a semicircular shape about the axis of the rotating shaft, wherein the index image pattern displayed on the screen is moved in one direction by the reflecting mirror being displaced, and wherein a direction of movement of the index image pattern is changed in a coordinate system fixed to the fixed casing by the rotating shaft being rotated. 
 
Allowable Subject Matter
7.   Claims 3-7 and 12  are  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
8.   The following is a statement of reasons for the indication of allowable subject matter: wherein the screen is provided with a direction-indicating first mark, and the input device is provided with a direction-indicating second mark and wherein the first mark is disposed on a surface of the screen where the index image pattern is projected and a display device including the movable casing, the fixed casing, and the rotating shaft; and a control device controlling the input device and the display device, wherein an independent casing separate from the control device and the display device constitutes the input device and  wherein an input portion and an input device casing capable of performing relative rotation constitute the input device and  the input device is configured to be capable of changing a correspondence relationship between input operation for the input performed by a subject and a signal output as a result of the input and the input device includes a fixed casing and rotatable input portion with respect to the casing, and prior to receiving input by a subject who visually recognizes the direction of the index image pattern displayed on the screen using the input device, the input portion rotates in conjunction with the rotation axis.  
Conclusion
9.   Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED A HASAN whose telephone number is (571)272-2331. The examiner can normally be reached M-TH 6 AM -4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMED A HASAN/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        12/15/2022